Name: Political and Security Committee Decision (CFSP) 2015/969 of 19 June 2015 extending the mandate of the Head of Mission of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO)
 Type: Decision
 Subject Matter: political framework;  EU institutions and European civil service;  Europe;  international affairs
 Date Published: 2015-06-23

 23.6.2015 EN Official Journal of the European Union L 157/44 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/969 of 19 June 2015 extending the mandate of the Head of Mission of the European Union Rule of Law Mission in Kosovo (1) (EULEX KOSOVO) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third paragraph of Article 38 thereof, Having regard to the Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (2) and in particular Article 12 (2) thereof, Whereas: (1) Pursuant to Article 12 (2) of Joint Action 2008/124/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO), including the decision to appoint a Head of Mission. (2) On 12 June 2014, the Council adopted Decision 2014/349/CFSP (3) amending Joint Action 2008/124/CFSP and extending the duration of EULEX KOSOVO until 14 June 2016. (3) On 9 October 2014, the PSC adopted Decision 2014/707/CFSP (EULEX KOSOVO/2/2014) (4), appointing Ambassador Gabriele MEUCCI as Head of Mission of EULEX KOSOVO until 14 June 2015. (4) On 15 June 2015, the High Representative of the Union for Foreign Affairs and Security Policy proposed the extension of the mandate of Ambassador Gabriele MEUCCI as Head of Mission of EULEX KOSOVO until 14 June 2016, HAS ADOPTED THIS DECISION: Article 1 The mandate of Ambassador Gabriele MEUCCI as Head of Mission of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO) is hereby extended until 14 June 2016. Article 2 This Decision shall enter into force on the day of its adoption. It shall apply from 15 June 2015. Done at Brussels, 19 June 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) The designation Kosovo is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of Independence. (2) OJ L 42, 16.2.2008, p. 92. (3) Council Decision 2014/349/CFSP of 12 June 2014 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 174, 13.6.2014, p. 42). (4) Political and Security Committee Decision 2014/707/CFSP (EULEX KOSOVO/2/2014) of 9 October 2014 on the appointment of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 295, 11.10.2014, p. 59).